DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 76, 85, 87, 90, 94, 95, 97, 99, 106 and 108, in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 101-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Applicant’s election of a species of peptide conjugate as the cysteine double conjugated species represented by compound 63 in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The elected species of a peptide conjugate as the cysteine double conjugated species represented by compound 63 is free of the prior art. The search was extended to the non-elected species recited in the pending claims under examination. 



Status of Claims
Claims 77, 85, 87, 90, 94, 95, 97, 99, and 100-107 are pending. Claims 101-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 76, 85, 87, 90, 94, 95, 97, 99, 100, 106 and 107 are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based the application PCT/CN2020/071566 filed on January 11, 2020 and the application PCT/CN2020/130515 filed on November 20, 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date of the pending claims is January 11, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted December 29, 2021 and March 17, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The specification discloses the amino acid sequence identified as SEQ ID NO: 50. The specification discloses variants of the sequence with mutations and discloses the specific locations of those mutations with respect to SEQ ID NO: 50. See paragraphs [0031, 0033, 0034, 0036, 0038, 0039, 0040, 0079, 0080, 0083, 0085, 0087, 0089, 0090, 00165, 00166, 00167, 00220, 00222, 00224, 00225, 00228] and Tables 1A and 1B in the specification. 
The specification is objected to because the specification discloses amino acids in positions that do not correspond to the amino acids in the positions set forth in SEQ ID NO: 50. SEQ ID NO: 50 is listed in the sequence listing filed September 26, 2021 as a sequence of 31 amino acids having the amino acid sequence HAEGTFTSDVSSYLEGQAAKEFIAWLVKGRG. There are only 31 amino acids in SEQ ID NO: 50 and it is unclear what amino acid position the disclosure is referencing when reference is made to, for example, K34 as in paragraphs [0031 and 0034] or R36 as in paragraph [0038]. Also, the positions A8, G22, K34, R36 and H7 are not present in SEQ ID NO: 50. Position 7 is Thr, position 8 is Ser and position 22 is Phe in SEQ ID NO: 50 and are not His, Ala and Gly, respectively. There are no amino acids in positions 34 and 36. 
Paragraph [00160] states native GLP-1 is the sequence set forth in SEQ ID NO: 50 which begins with His at position 7 and Gly at position 37. The reference to amino acid positions appear to correspond to the numbering of the native GLP-1 starting at His-7 and not to the numbering of SEQ ID NO: 50. It is suggested to clarify that the numbering of the amino acids relative to SEQ ID NO: 50. Applicants could with renumber the mutations with respect to SEQ ID NO:50. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 85, 87, 90, 94, 95, 97, 100, 106 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites SEQ ID NO: 50. Claim 76 recites the claimed GLP-1 comprises no more than 4 substitutions relative to SEQ ID NO: 50 and comprises one or more substitutions selected from the group consisting of A8G, K34R, G22E and R36G or any combination thereof. The substitutions describe an amino acid change where Ala (A) has changed to Gly (G) in position 8, Lys (K) has changed to Arg (R) in position 34, Gly (G) has changed to Glu (E) in position 22 and Arg (R) has changed to Gly (G) in position 36 relative to SEQ ID NO: 50. Claim 76 is indefinite because the location of the substitutions do not correspond with the sequence set forth in SEQ ID NO: 50. There is a Ser (S) amino acid residue in position 8 of SEQ ID NO: 50, not Ala (A) and a Phe (F) amino acid residue in position 22 of SEQ ID NO: 50, not Gly (G). Furthermore, there are no amino acids in positions 34 and 36 as SEQ ID NO: 50 is only 31 amino acids in length. 
Paragraph [00160] in the specification states native GLP-1 is the sequence set forth in SEQ ID NO: 50. The specification states the numbering of the residues in GLP-1 is referred to the sequence of SEQ ID NO: 50 which begins with His at position 7 and Gly at position 37. There is a lack of clarity in the claims because the number of SEQ ID NO: 50 begins with His at position 1 and Gly at position 31. The amino acid mutations in claim 76 do not state the mutations correspond to the position of GLP-1 starting at position 7 but corresponds to the positioning of SEQ ID NO: 50.
Therefore, it unclear what the claim is referencing with respect to SEQ ID NO: 50.
Claims 85, 87, 90, 94, 95, 97, 100, 106 and 107 which depend from claim 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 76. 
An amendment to claims to correspond to the numbering of SEQ ID NO: 50 would overcome the pending rejection. For example, amending the phrase “the group consisting of A8G, K34R, G22E and R36G A8G” to “the group consisting of A2G, K28R, G16E and R30G” would be an appropriate amendment that would overcome the rejection.
Summary
Claims 85, 87, 90, 94, 95, 97, 100, 106 and 107 are free of the prior art. The prior art do not teach SEQ ID NO: 35 comprising amino acid substitutions and/or insertions selected from the following group (1) 121Q, 168L, 171C and 180E, (2) 121Q, 168L, 171G, and 180E, (3) 121Q, 168L, 171G, and 180C, (4) 121Q, 168L, 171G and 180E, (5) 71C, 121Q, 168L, 171G and 180E, and (6) 121Q, 168L, 180E, 171G and ins 182C as claimed.
Claims 76, 85, 87, 90, 94, 95, 97, 100, 106 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The specification is objected to.
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658